            Case 2:18-cv-00687-GMN-EJY Document 25 Filed 01/19/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     STATE NATIONAL INSURANCE                         )
 4   COMPANY, INC. and ALLEGHENY                      )
     CASUALTY COMPANY,                                )        Case No.: 2:18-cv-00687-GMN-EJY
 5
                                                      )
 6                         Plaintiff,                 )                   ORDER
            vs.                                       )
 7                                                    )
     DIVERSIFIED CONCRETE CUTTING,                    )
 8   INC., a Nevada Corporation; MERCURIO             )
 9   EQUIPMENT, LTD., a Nevada Limited                )
     Liability Company; DEMO-TECH, LTD., a )
10   Nevada Limited Liability Company; BRANDT )
     CHILDREN’S TRUST, a trust created by and )
11   for Individuals residing in the State of Nevada; )
     KENNETH M. MERCURIO, an Individual; )
12
     DOES I THROUGH X, Inclusive; ROE                 )
13   CORPORATIONS I THROUGH X, Inclusive, )
                                                      )
14                         Defendants.                )
                                                      )
15
16          Pending before the Court is the Report and Recommendation (“R&R”) of United States

17   Magistrate Judge Elayna Youchah, (ECF No. 22), which recommends that Plaintiffs’ Motion

18   for Default Judgment be denied without prejudice. The R&R also recommends that Plaintiffs

19   refile the Motion for Entry of Default Judgment and serve it upon each Defendant. (R&R 7:13–

20   14).

21          A party may file specific written objections to the findings and recommendations of a

22   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

23   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

24   determination of those portions to which objections are made. Id. The Court may accept, reject,

25   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
     28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

                                                 Page 1 of 2
           Case 2:18-cv-00687-GMN-EJY Document 25 Filed 01/19/21 Page 2 of 2




 1   not required to conduct “any review at all . . . of any issue that is not the subject of an
 2   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 3   that a district court is not required to review a magistrate judge’s report and recommendation
 4   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
 5   1122 (9th Cir. 2003).
 6          Here, no objections were filed, and the deadline to do so, December 24, 2020, has
 7   passed. (See Report and Recommendation, ECF No. 22).
 8          Accordingly,
 9          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 22), is
10   ACCEPTED AND ADOPTED in full.
11          IT IS FURTHER ORDERED that the Motion for Default Judgment, (ECF No. 21) is
12   DISMISSED without prejudice.1
13                      20 day of January, 2021.
            DATED this _____
14
15
16                                                      ___________________________________
                                                        Gloria M. Navarro, District Judge
17                                                      United States District Court
18
19
20
21
22
23
24
25
     1
      The Court notes that Plaintiffs have already complied with the R&R by renewing their Motion for Default
     Judgment, (ECF No. 23), and serving it upon Defendants, (ECF No. 24).

                                                     Page 2 of 2
